 



SMITH INTERNATIONAL, INC.
SECOND AMENDED AND RESTATED
1989 LONG-TERM INCENTIVE COMPENSATION PLAN
(Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page SECTION 1 GENERAL PROVISIONS
RELATING TO PLAN GOVERNANCE, COVERAGE                     AND BENEFITS     1    
    1.1     Background and Purpose     1         1.2     Definitions     1  
 
          (a)   Advisory Director     2  
 
          (b)   Authorized Officer     2  
 
          (c)   Award Date     2  
 
          (d)   Board     2  
 
          (e)   Cause     2  
 
          (f)   CEO     2  
 
          (g)   Change in Control     2  
 
          (h)   Code     2  
 
          (i)   Committee     2  
 
          (j)   Common Stock     3  
 
          (k)   Common Stock Award     3  
 
          (l)   Company     3  
 
          (m)   Covered Employee     3  
 
          (n)   Disability     3  
 
          (o)   Employee     3  
 
          (p)   Employment     3  
 
          (q)   Exchange Act     3  
 
          (r)   Fair Market Value     3  
 
          (s)   Grantee     4  
 
          (t)   Immediate Family     4  
 
          (u)   Incentive Agreement     4  
 
          (v)   Incentive Award or Award     4  
 
          (w)   Independent SAR or SAR     4  
 
          (x)   Insider     4  
 
          (y)   Option Price     4  
 
          (z)   Other Stock-Based Award     4  
 
          (aa)   Outside Director     4  
 
          (bb)   Performance-Based Exception     4  
 
          (cc)   Performance-Based Restricted Award     4  
 
          (dd)   Performance Criteria     4  
 
          (ee)   Performance Period     4  
 
          (ff)   Plan     5  
 
          (gg)   Publicly Held Corporation     5  
 
          (hh)   Restricted Stock     5  
 
          (ii)   Restricted Stock Award     5  
 
          (jj)   Restricted Stock Unit     5  
 
          (kk)   Restricted Stock Unit Award     5  
 
          (ll)   Restriction Period     5  
 
          (mm)   Retirement     5  
 
          (nn)   Share     5  
 
          (oo)   Share Pool     5  
 
          (pp)   Spread     5  
 
          (qq)   Stock Appreciation Right or SAR     5  
 
          (rr)   Stock Option or Option     5  
 
          (ss)   Stock Option Award     5  
 
          (tt)   Subsidiary     5  
 
          (uu)   Termination of Directorship     5  
 
                       
 
                        i


 



--------------------------------------------------------------------------------



 



                                              Page       1.3     Plan
Administration     6  
 
          (a)   Authority of the Committee     6  
 
          (b)   Meetings     6  
 
          (c)   Decisions Binding     6  
 
          (d)   Modification of Outstanding Incentive Awards     6  
 
          (e)   Delegation of Authority     6  
 
          (f)   Expenses of Committee     7  
 
          (g)   Surrender of Previous Incentive Awards     7  
 
          (h)   Indemnification     7         1.4     Shares of Common Stock
Available for Incentive Awards     7         1.5     Share Pool Adjustments for
Awards and Payouts     8         1.6     Common Stock Available     8        
1.7     Eligibility     8         1.8     Types of Incentive Awards     9  
 
                        SECTION 2 STOCK OPTIONS AND STOCK APPRECIATION RIGHTS  
  9         2.1     Grant of Stock Options     9         2.2     Stock Option
Terms     9  
 
          (a)   Written Agreement     9  
 
          (b)   Number of Shares     9  
 
          (c)   Exercise Price     9  
 
          (d)   Term     9  
 
          (e)   Exercise     9         2.3     Stock Option Exercises     10  
 
          (a)   Method of Exercise and Payment     10  
 
          (b)   Restrictions on Share Transferability     10  
 
          (c)   Proceeds of Option Exercise     11         2.4     Stock
Appreciation Rights     11  
 
          (a)   Grant     11  
 
          (b)   General Provisions     11  
 
          (c)   Exercise     11  
 
          (d)   Settlement     11  
 
                        SECTION 3 COMMON STOCK AWARDS     11         3.1    
Initial Award     11         3.2     Annual Award     12         3.3    
Termination of Directorship     12         3.4     Issuance of Common Stock    
12         3.5     Subsequent Deferrals     12  
 
                        SECTION 4 RESTRICTED STOCK     12         4.1     Award
of Restricted Stock     12  
 
          (a)   Grant     12  
 
          (b)   Immediate Transfer Without Immediate Delivery of Restricted
Stock     13         4.2     Restrictions     13  
 
          (a)   Forfeiture of Restricted Stock     13  
 
          (b)   Issuance of Certificates     13  
 
          (c)   Removal of Restrictions     14         4.3     Delivery of
Shares of Common Stock     14  
 
                        SECTION 5 RESTRICTED STOCK UNITS     14         5.1    
Award of Restricted Stock Units     14         5.2     Restricted Stock Unit
Award Terms     14  
 
          (a)   Written Agreement     14  
 
          (b)   Vesting     14  
 
          (c)   Payment     14  
 
          (d)   Subsequent Deferrals     15  
 
                        ii


 



--------------------------------------------------------------------------------



 



                                              Page SECTION 6 OTHER STOCK-BASED
AWARDS     15         6.1     Grant of Other Stock-Based Awards     15        
6.2     Other Stock-Based Award Terms     15  
 
          (a)   Written Agreement     15  
 
          (b)   Purchase Price     15  
 
          (c)   Performance Criteria and Other Terms     15  
 
          (d)   Payment     15  
 
                        SECTION 7 PERFORMANCE CRITERIA     16  
 
                        SECTION 8 PROVISIONS RELATING TO PLAN PARTICIPATION    
17         8.1     Incentive Agreement     17         8.2     No Right to
Employment     17         8.3     Securities Requirements     17         8.4    
Transferability     18         8.5     Rights as a Stockholder     19  
 
          (a)   No Stockholder Rights     19  
 
          (b)   Representation of Ownership     19         8.6     Change in
Stock and Adjustments     19  
 
          (a)   Changes in Law or Circumstances     19  
 
          (b)   Exercise of Corporate Powers     19  
 
          (c)   Recapitalization of the Company     19  
 
          (d)   Issue of Common Stock by the Company     20  
 
          (e)   Assumption under the Plan of Outstanding Stock Options     20  
 
          (f)   Assumption of Incentive Awards by a Successor     20         8.7
    Termination of Employment or Directorship, Death, Disability and Retirement
    21  
 
          (a)   Termination of Employment     21  
 
          (b)   Termination of Directorship     21  
 
          (c)   Termination of Employment for Cause     21  
 
          (d)   Voluntary Resignation     21  
 
          (e)   Retirement     22  
 
          (f)   Disability or Death     22  
 
          (g)   Continuation     22         8.8     Change in Control     22    
    8.9     Exchange of Incentive Awards     24         8.10     Financing    
24  
 
                        SECTION 9 GENERAL     24         9.1     Effective Date
and Grant Period     24         9.2     Funding and Liability of Company     24
        9.3     Withholding Taxes     25  
 
          (a)   Tax Withholding     25  
 
          (b)   Share Withholding     25  
 
          (c)   Loans     25         9.4     No Guarantee of Tax Consequences  
  25         9.5     Designation of Beneficiary by Grantee     25         9.6  
  Deferrals     25         9.7     Amendment and Termination     26         9.8
    Requirements of Law     26  
 
          (a)   Governmental Entities and Securities Exchanges     26  
 
          (b)   Securities Act Rule 701     26         9.9     Rule 16b-3
Securities Law Compliance for Insiders     27         9.10     Compliance with
Code Section 162(m) for Publicly Held Corporation     27         9.11    
Notices     27  
 
                       
 
                        iii


 



--------------------------------------------------------------------------------



 



                                              Page       9.12     Pre-Clearance
Agreement with Brokers     27         9.13     Successors to Company     27    
    9.14     Miscellaneous Provisions     28         9.15     Severability    
28         9.16     Gender, Tense and Headings     28         9.17     Governing
Law     28  

iv

 



--------------------------------------------------------------------------------



 



SMITH INTERNATIONAL, INC.
1989 LONG-TERM INCENTIVE COMPENSATION PLAN
SECTION 1
GENERAL PROVISIONS RELATING TO
PLAN GOVERNANCE, COVERAGE AND BENEFITS
1.1 Background and Purpose
     Smith International, Inc., (the “Company”) established and adopted the
“Smith International, Inc. 1989 Long-Term Incentive Compensation Plan” (the
“Plan”). The Plan has been amended from time to time, and most recently amended
and restated effective as of January 1, 2005.
     The Company also previously established and adopted the “Smith
International, Inc. Stock Plan for Outside Directors” (the “Directors Plan”),
effective as of April 28, 1992, amended from time to time.
     The Company hereby amends and restates the Plan under the form of this Plan
document primarily to (i) incorporate various changes for the benefit of the
Company and the participants in the Plan and the Directors Plan and (ii) merge
the Directors Plan into the Plan effective as of January 1, 2007. This amendment
and restatement is generally effective as of January 1, 2005 (the “Effective
Date”), except as may otherwise be noted under certain terms and provisions of
the Plan.
     Effective as of January 1, 2007, all awards previously granted under the
Directors Plan are assumed and continued under the Plan and shall remain subject
to the existing individual incentive agreements that evidence such awards.
     Effective as of January 1, 2007, upon the assumption and continuation of
all outstanding awards under the Plan, and coincident with the merger of the
Directors Plan into the Plan, the Directors Plan shall cease to exist as a
separate plan.
     The purpose of the Plan is to foster and promote the long-term financial
success of the Company and to increase stockholder value by: (a) encouraging the
commitment of selected key Employees, (b) motivating superior performance of key
Employees by means of long-term performance related incentives, (c) encouraging
and providing key Employees with a program for obtaining ownership interests in
the Company which link and align their personal interests to those of the
Company’s stockholders, (d) attracting and retaining key Employees by providing
competitive compensation opportunities, (e) enabling key Employees to share in
the long-term growth and success of the Company, (f) providing additional
incentives for securing and retaining qualified individuals who are not
employees of the Company to serve on the Board of Directors of the Company
(“Outside Directors”), and (g) to enhance the future growth of the Company by
furthering Outside Directors’ identification with the interests of the Company
and its stockholders.
     The Plan provides for payment of various forms of compensation. It is not
intended to be a plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan shall be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.
     The Plan will remain in effect, subject to the right of the Board to amend
or terminate the Plan at any time pursuant to Section 9.7, until all Shares
subject to the Plan have been purchased or acquired according to its provisions.
1.2 Definitions
     The following terms shall have the meanings set forth below:

 



--------------------------------------------------------------------------------



 



     (a) Advisory Director. An individual who (i) is not an officer or employee
of the Company or any Subsidiary and (ii) serves as an advisory director on the
Board.
     (b) Authorized Officer. The Chairman of the Board, the CEO or any other
senior officer of the Company to whom either of them delegate the authority to
execute any Incentive Agreement for and on behalf of the Company. No officer or
director shall be an Authorized Officer with respect to any Incentive Agreement
for himself.
     (c) Award Date. The annual date or other date upon which a Common Stock
Award is granted by the Board to a Grantee as provided in Section 3.
     (d) Board. The Board of Directors of the Company.
     (e) Cause. When used in connection with the termination of a Grantee’s
Employment, shall mean the termination of the Grantee’s Employment by the
Company or any Subsidiary by reason of (i) the conviction of the Grantee by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony; (ii) the proven commission by the
Grantee of a material act of fraud upon the Company or any Subsidiary, or any
customer or supplier thereof; (iii) the misappropriation of any funds or
property of the Company or any Subsidiary, or any customer or supplier thereof;
(iv) the willful and continued failure by the Grantee to perform the material
duties assigned to him that is not cured to the reasonable satisfaction of the
Company within 30 days after written notice of such failure is provided to
Grantee by the Board or CEO (or by another officer of the Company or a
Subsidiary who has been designated by the Board or CEO for such purpose);
(v) the knowing engagement by the Grantee in any direct and material conflict of
interest with the Company or any Subsidiary without compliance with the
Company’s or Subsidiary’s conflict of interest policy, if any, then in effect;
or (vi) the knowing engagement by the Grantee, without the written approval of
the Board or CEO, in any material activity which competes with the business of
the Company or any Subsidiary or which would result in a material injury to the
business, reputation or goodwill of the Company or any Subsidiary.
     (f) CEO. The Chief Executive Officer of the Company.
     (g) Change in Control. Any of the events described in and subject to
Section 8.8.
     (h) Code. The Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority. References herein to any provision of the Code shall
refer to any successor provision thereto.
     (i) Committee.
     A committee appointed by the Board to administer the Plan. While the
Company is a Publicly Held Corporation, the Plan shall be administered by a
Committee appointed by the Board consisting of not less than two directors who
fulfill the “nonemployee director” requirements of Rule 16b-3 under the Exchange
Act and the “outside director” requirements of Code Section 162(m). In either
case, the Committee may be the Compensation and Benefits Committee of the Board,
or any subcommittee of the Compensation and Benefits Committee, provided that
the members of the Committee satisfy the requirements of the previous provisions
of this paragraph. Notwithstanding the preceding provisions of this subsection,
with regard to Incentive Awards granted to Outside Directors, the Board shall
have the sole power and authority to administer the Plan, and thus all
references to the Committee herein shall mean the Board with respect to
Incentive Awards granted to Outside Directors.
     The Board shall have the power to fill vacancies on the Committee arising
by resignation, death, removal or otherwise. The Board, in its sole discretion,
may bifurcate the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee. The members of the Committee shall serve at the discretion of the
Board.

2



--------------------------------------------------------------------------------



 



     (j) Common Stock. The common stock of the Company, $1.00 par value per
share, and any class of common stock into which such common shares may hereafter
be converted, reclassified or recapitalized.
     (k) Common Stock Award. An authorization of the Board to issue or transfer
common stock to a Grantee who is an Outside Director pursuant to Section 3.
     (l) Company. Smith International, Inc. and any successor in interest
thereto.
     (m) Covered Employee. A named executive officer who is one of the group of
covered employees, as defined in Code Section 162(m) and Treasury Regulation §
1.162-27(c) (or its successor), during any period that the Company is a Publicly
Held Corporation.
     (n) Disability. A physical or mental condition of a Grantee which renders
him unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which (a) can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) for which the Grantee is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan or long-term disability plan covering Employees of the
Company or any Subsidiary. A determination of Disability shall be made by a
physician selected or approved by the Committee and, in this respect, the
Grantee shall submit to any reasonable examination(s) required by such physician
upon request. In addition, any determination of Disability shall be made in
accordance with the requirements of Code Section 409A as determined by the
Committee.
     (o) Employee. Any full-time, salaried employee of the Company (or any
Subsidiary) within the meaning of Code Section 3401(c) who, in the opinion of
the Committee, is in a position to contribute to the growth, development or
financial success of the Company (or any Subsidiary), including, without
limitation, officers who are members of the Board.
     (p) Employment. Employment means that the individual is employed as an
Employee by the Company or any Subsidiary. In this regard, neither the transfer
of a Grantee from Employment by the Company to Employment by any Subsidiary, nor
the transfer of a Grantee from Employment by any Subsidiary to Employment by the
Company, shall be deemed to be a termination of Employment of the Grantee.
Moreover, the Employment of a Grantee shall not be deemed to have been
terminated because of an approved leave of absence from active Employment on
account of temporary illness, authorized vacation or granted for reasons of
professional advancement, education, or health, or during any period required to
be treated as a leave of absence by virtue of any applicable statute, Company
personnel policy or written agreement. All determinations regarding Employment,
and the termination of Employment hereunder, shall be made by the Committee.
     (q) Exchange Act. The Securities Exchange Act of 1934, as amended.
     (r) Fair Market Value. While the Company is a Publicly Held Corporation,
the Fair Market Value of one Share of Common Stock on the date in question is
deemed to be (i) the closing sales price of a Share as reported on the New York
Stock Exchange or other principal securities exchange on which Shares are then
listed or admitted to trading, or (ii) the closing sales price for a Share as
quoted on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), or (iii) if not quoted on NASDAQ, the average of the closing
bid and asked prices for a Share as quoted by the National Quotation Bureau’s
“Pink Sheets” or the National Association of Securities Dealers’ OTC Bulletin
Board System. If there was no public trade of Common Stock on the date in
question, Fair Market Value shall be determined by reference to the last
preceding date on which such a trade was so reported.
     If the Company is not a Publicly Held Corporation at the time a
determination of the Fair Market Value of the Common Stock is required to be
made hereunder, the determination of Fair Market Value for purposes of the Plan
shall be made by the Committee in its sole and absolute discretion. In this
respect, the

3



--------------------------------------------------------------------------------



 



Committee may rely on such financial data, appraisals, valuations, experts, and
other sources as, in its sole and absolute discretion, it deems advisable under
the circumstances.
     (s) Grantee. Any Employee or Outside Director who is granted an Incentive
Award under the Plan.
     (t) Immediate Family. With respect to a Grantee, the Grantee’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.
     (u) Incentive Agreement. A separate written agreement entered into between
the Company and the Grantee setting forth the terms and conditions pursuant to
which an Incentive Award is granted under the Plan, as such agreement is further
defined in Section 8.1.
     (v) Incentive Award or Award.
     A grant of an award under the Plan to a Grantee, including any Stock
Option, Stock Appreciation Right (SAR), Restricted Stock Award,
Performance-Based Restricted Award, Common Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award.
     (w) Independent SAR or SAR. A Stock Appreciation Right described in Section
2.4.
     (x) Insider. While the Company is a Publicly Held Corporation, an
individual who is, on the relevant date, an officer, director or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.
     (y) Option Price. The exercise price at which a Share may be purchased by
the Grantee of a Stock Option.
     (z) Other Stock-Based Award. An award granted by the Committee to a Grantee
under Section 6.1 that is valued in whole or in part by reference to, or is
otherwise based upon, Common Stock.
     (aa) Outside Director. A member of the Board, or an Advisory Director, who
is not, at the time the Incentive Award is granted to him, an officer or
employee of the Company or any Subsidiary.
     (bb) Performance-Based Exception. The performance-based exception from the
tax deductibility limitations of Code Section 162(m), as prescribed in Code
Section 162(m)(4)(C) and Treasury Regulation § 1.162-27(e) (or its successor),
which is applicable during such period that the Company is a Publicly Held
Corporation.
     (cc) Performance-Based Restricted Award. Restricted Stock Awards or
Restricted Stock Unit Awards awarded to a Grantee pursuant to Section 4 or
Section 5, as applicable, the grant of which is contingent upon the attainment
of specified Performance Criteria, and/or the vesting of which are subject to a
risk of forfeiture if the specified Performance Criteria are not met within the
Performance Period.
     (dd) Performance Criteria. The business criteria that are specified by the
Committee pursuant to Section 7 for an Incentive Award that is intended to
qualify for the Performance-Based Exception; the satisfaction of such business
criteria during the Performance Period being required for the grant or vesting
of the particular Incentive Award to occur, as specified in the Incentive
Agreement.
     (ee) Performance Period. A period of time determined by the Committee over
which performance is measured for the purpose of determining a Grantee’s right
to and the payment value of any Performance-Based Restricted Award or Other
Stock-Based Award that is intended to qualify for the Performance-Based
Exception.

4



--------------------------------------------------------------------------------



 



     (ff) Plan. Smith International, Inc. 1989 Long-Term Incentive Compensation
Plan, as set forth herein and as it may be amended from time to time.
     (gg) Publicly Held Corporation. A corporation issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act.
     (hh) Restricted Stock. Shares of Common Stock issued or transferred to a
Grantee pursuant to Section 4.
     (ii) Restricted Stock Award. An authorization by the Committee to issue or
transfer Restricted Stock to a Grantee pursuant to Section 4.
     (jj) Restricted Stock Unit. A unit granted to a Grantee pursuant to Section
5 which entitles him to receive one share of Common Stock on the date specified
in the Incentive Agreement.
     (kk) Restricted Stock Unit Award. An authorization to award Restricted
Stock Units to Grantee pursuant to Section 5.
     (ll) Restriction Period. The period of time determined by the Committee and
set forth in the Incentive Agreement during which the transfer of an Incentive
Award by the Grantee is restricted.
     (mm) Retirement. The voluntary termination of Employment by an Employee
from the Company and any Subsidiary constituting retirement, and as confirmed
through the Company’s Human Resources Department (i) on any date after the
Employee attains the normal retirement age, (ii) on an earlier retirement date
as expressly agreed to by the Committee prior to termination of Employment, or
(iii) as of such other age as may be designated by the Committee in the
Employee’s individual Incentive Agreement.
     (nn) Share. A share of the Common Stock of the Company.
     (oo) Share Pool. The number of Shares authorized for issuance under Section
1.4, as adjusted for awards and payouts under Section 1.5 and as adjusted for
changes in corporate capitalization under Section 8.6.
     (pp) Spread. The difference between the exercise price per Share specified
in a SAR grant and the Fair Market Value of a Share on the date of exercise of
the SAR.
     (qq) Stock Appreciation Right or SAR. A Stock Appreciation Right as
described in Section 2.4.
     (rr) Stock Option or Option. A stock option that is a nonstatutory stock
option (and not an “incentive stock option” as described in Code Section 422),
as described in Section 2.
     (ss) Stock Option Award. An authorization to award a Stock Option to a
Grantee pursuant to Section 2.
     (tt) Subsidiary. Any corporation (whether now or hereafter existing) which
constitutes a “subsidiary” of the Company, as defined in Code Section 424(f) of
the Code, and any limited liability company, partnership, or other entity in
which the Company controls fifty percent (50%) or more of the voting power or
equity interests.
     (uu) Termination of Directorship. The date upon which a Grantee who is an
Outside Director ceases to be an Outside Director for whatever reason, voluntary
or involuntary. The effective date of such Termination of Directorship shall be
the actual date of such termination (whether occasioned by

5



--------------------------------------------------------------------------------



 



death, Disability, retirement, resignation, non-election or otherwise). The
change in an Outside Director’s position to an Advisory Director shall not be a
Termination of Directorship hereunder.
1.3 Plan Administration
          (a) Authority of the Committee. Except as may be limited by law, and
subject to the provisions herein, the Committee shall have full power to
(i) select Grantees who shall participate in the Plan; (ii) determine the
amounts, duration and types of Incentive Awards; (iii) determine the terms and
conditions of Incentive Awards and Incentive Agreements; (iv) determine whether
any Shares subject to Incentive Awards will be subject to any restrictions on
transfer; (v) construe and interpret the Plan and any Incentive Agreement or
other agreement entered into under the Plan; and (vi) establish, amend, or waive
rules for the Plan’s administration. Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan.
          With respect to Incentive Awards granted under the Plan to Outside
Directors, the Board shall constitute the Committee.
          (b) Meetings. The Committee shall designate a chairman from among its
members who shall preside at its meetings, and shall designate a secretary,
without regard to whether that person is a member of the Committee, who shall
keep the minutes of the proceedings and all records, documents, and data
pertaining to its administration of the Plan. Meetings shall be held at such
times and places as shall be determined by the Committee and the Committee may
hold telephonic meetings. The Committee may take any action otherwise proper
under the Plan by the affirmative vote, taken with or without a meeting, of a
majority of its members. The Committee may authorize any one or more of its
members or any officer of the Company to execute and deliver documents on behalf
of the Committee.
          (c) Decisions Binding. All determinations and decisions of the
Committee shall be made in its discretion pursuant to the terms and provisions
of the Plan, and shall be final, conclusive and binding on all persons including
the Company, its stockholders, Employees, Grantees, and their estates and
beneficiaries. The Committee’s decisions with respect to any Incentive Award
need not be uniform and may be made selectively among Incentive Awards and
Grantees, whether or not such Incentive Awards are similar or such Grantees are
similarly situated.
          (d) Modification of Outstanding Incentive Awards. Subject to the
stockholder approval requirements of Section 9.7 if applicable, the Committee
may, in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award
(except for an Incentive Award in the form of a SAR which is subject to Code
Section 409A), eliminate or make less restrictive any restrictions contained in
an Incentive Award, waive any restriction or other provisions of an Incentive
Award, or otherwise amend or modify an Incentive Award in any manner that is
either (i) not adverse to the Grantee to whom such Incentive Award was granted
or (ii) consented to by such Grantee. Notwithstanding the preceding provisions
of this subsection, (i) no amendment or other modification of an Incentive Award
shall be made to the extent such modification results in any Stock Option with
an exercise price less than 100% of the Fair Market Value per Share on the date
of grant, and (ii) no acceleration of the vesting of any Incentive Award shall
be made, except in the event of the Grantee’s death, Disability, or Retirement,
or a Change in Control, or another type of similar circumstance as determined by
the Committee.
          (e) Delegation of Authority. The Committee may delegate to designated
officers or other employees of the Company any of its duties and authority under
the Plan pursuant to such conditions or limitations as the Committee may
establish from time to time; provided, however, the Committee may not delegate
to any person the authority (i) to grant Incentive Awards or (ii) if the Company
is a Publicly Held Corporation, to take any action which would contravene the
requirements of Rule 16b-3 under the Exchange Act, the Performance-Based
Exception under Code Section 162(m), or the Sarbanes-Oxley Act of 2002.

6



--------------------------------------------------------------------------------



 



          (f) Expenses of Committee. The Committee may employ legal counsel,
including, without limitation, independent legal counsel and counsel regularly
employed by the Company, and other agents as the Committee may deem appropriate
for the administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.
          (g) Surrender of Previous Incentive Awards. The Committee may, in its
absolute discretion, grant Incentive Awards to Grantees on the condition that
such Grantees surrender to the Committee for cancellation such other Incentive
Awards as the Committee directs. Incentive Awards granted on the condition
precedent of surrender of outstanding Incentive Awards shall not count against
the limits set forth in Section 1.4 until such time as such previous Incentive
Awards are surrendered and cancelled.
          (h) Indemnification. Each person who is or was a member of the
Committee shall be indemnified by the Company against and from any damage, loss,
liability, cost and expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan, except for any such act or
omission constituting willful misconduct or gross negligence. Each such person
shall be indemnified by the Company for all amounts paid by him in settlement
thereof, with the Company’s approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him, provided he shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles or Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

1.4   Shares of Common Stock Available for Incentive Awards

     Subject to adjustment under Section 8.6, there shall be available for
Incentive Awards that are granted wholly or partly in Common Stock (including
rights or Stock Options that may be exercised for or settled in Common Stock)
Fourteen Million Five Hundred Twenty Thousand (14,520,000) Shares of Common
Stock. Effective as of August 24, 2005, the number of Shares of Common Stock
available shall be increased to Twenty Nine Million and Forty Thousand
(29,040,000) to reflect a two-for-one stock split as of such date. The number of
Shares of Common Stock that are the subject of Incentive Awards under the Plan,
and which are forfeited or terminated, expire, are settled in cash in lieu of
Common Stock or in a manner such that all or some of the Shares covered by an
Incentive Award are not issued to a Grantee or are exchanged for Incentive
Awards that do not involve Common Stock (such as cash awards), shall again
immediately become available for Incentive Awards hereunder. The Committee may
from time to time adopt and observe such procedures concerning the counting of
Shares against the Plan maximum as it may deem appropriate.
     During any period that the Company is a Publicly Held Corporation, then
unless and until the Committee determines that a particular Incentive Award
granted to a Covered Employee is not intended to comply with the
Performance-Based Exception, the following rules shall apply to grants of
Incentive Awards to Covered Employees:
          (a) Subject to adjustment as provided in Section 8.6, the maximum
aggregate number of Shares of Common Stock (including Stock Options, SARs,
Restricted Stock, Performance-Based Restricted Awards, and Other Stock-Based
Awards that are paid out in Shares) that may be granted (in the case of Stock
Options and SARs) or that may vest (in the case of Restricted Stock Awards,
Performance-Based Restricted Awards, Restricted Stock Unit Awards or Other
Stock-Based Awards), as applicable, in any calendar year pursuant to any
Incentive Award held by any individual Covered Employee shall be One Million
(1,000,000) Shares.

7



--------------------------------------------------------------------------------



 



          (b) The maximum aggregate cash payout (including SARs or Other
Stock-Based Awards that are paid out in cash) with respect to Incentive Awards
granted in any calendar year which may be made to any Covered Employee shall be
Ten Million dollars ($10,000,000).
          (c) With respect to any Stock Option or SAR granted to a Covered
Employee that is canceled or repriced, the number of Shares subject to such
Stock Option or SAR shall continue to count against the maximum number of Shares
that may be the subject of Stock Options or SARs granted to such Covered
Employee hereunder and, in this regard, such maximum number shall be determined
in accordance with Code Section 162(m).
          (d) The limitations of subsections (a), (b) and (c) above shall be
construed and administered so as to comply with the Performance-Based Exception.
1.5 Share Pool Adjustments for Awards and Payouts
     The following Incentive Awards and payouts shall reduce, on a one Share for
one Share basis, the number of Shares authorized for issuance under the Share
Pool:
          (a) Stock Option Award;
          (b) SAR;
          (c) Common Stock Award;
          (d) Restricted Stock Award;
          (e) Performance-Based Restricted Award;
          (f) A payout of a Restricted Stock Unit Award in Shares; and
          (g) A payout of an Other Stock-Based Award in Shares.
     A cancellation, termination, expiration, forfeiture, or lapse for any
reason of any Shares subject to an Award shall restore, on a one Share for one
Share basis, the number of Shares authorized for issuance under the Share Pool.
1.6 Common Stock Available
     The Common Stock available for issuance or transfer under the Plan shall be
made available from Shares now or hereafter (a) held in the treasury of the
Company, (b) authorized but unissued Shares, or (c) Shares to be purchased or
acquired by the Company. No fractional Shares shall be issued under the Plan;
payment for fractional Shares shall be made in cash.
1.7 Eligibility
     Outside Directors and Employees shall be eligible to receive Incentive
Awards under the Plan. The Committee shall from time to time designate those
Employees to be granted Incentive Awards, the type of Incentive Awards granted,
the number of Shares, Stock Options, rights or units, as the case may be, which
are subject to an Award, and any other terms or conditions relating to each
Award, as it may deem appropriate to the extent consistent with the provisions
of the Plan. A Grantee who has been granted an Incentive Award may, if otherwise
eligible, be granted additional Incentive Awards at any time.
     No Insider shall be eligible to be granted an Incentive Award that is
subject to Rule 16a-3 under the Exchange Act unless and until such Insider has
granted a limited power of attorney to those employees of the

8



--------------------------------------------------------------------------------



 



Company who have been designated by the Company for purposes of future required
filings under the Exchange Act.
1.8 Types of Incentive Awards
     The types of Incentive Awards under the Plan are (a) Stock Options and
Stock Appreciation Rights, (b) Common Stock Awards as described in Section 3,
(c) Restricted Stock and Performance-Based Restricted Awards, (d) Restricted
Stock Units as described in Section 5, (e) Other Stock-Based Awards, or (f) any
combination of the foregoing.
SECTION 2
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1 Grant of Stock Options
     The Committee is authorized to grant Stock Options to Employees and to
Outside Directors, in accordance with the terms and conditions of the Plan, and
with such additional terms and conditions, not inconsistent with the Plan, as
the Committee shall determine in its discretion. Successive grants may be made
to the same Grantee regardless of whether any Stock Option previously granted to
such person remains unexercised.
2.2 Stock Option Terms
          (a) Written Agreement.
          Each grant of a Stock Option shall be evidenced by a written Incentive
Agreement. Among its other provisions, each Incentive Agreement shall set forth
the extent to which the Grantee shall have the right to exercise the Stock
Option following termination of the Grantee’s Employment or Termination of
Directorship, as the case may be. Such provisions shall be determined in the
discretion of the Committee, shall be included in the Grantee’s Incentive
Agreement, and need not be uniform among all Stock Options issued pursuant to
the Plan.
          (b) Number of Shares. Each Stock Option Award shall specify the number
of Shares of Common Stock to which it pertains.
          (c) Exercise Price. The exercise price per Share of Common Stock under
each Stock Option shall be determined by the Committee, but in no event shall
the exercise price be less than 100% of the Fair Market Value per Share on the
date the Stock Option is granted. Each Stock Option shall specify the method of
exercise which shall be consistent with the requirements of Section 2.3(a).
          (d) Term. In the Incentive Agreement, the Committee shall fix the term
of each Stock Option, not to exceed ten (10) years from the date of grant. In
the event no term is fixed, such term shall be ten (10) years from the date of
grant.
          (e) Exercise. The Committee shall determine the time or times at which
a Stock Option may be exercised, in whole or in part. Each Stock Option may
specify the required period of continuous Employment or service as an Outside
Director, as applicable, and/or the performance objectives to be achieved before
the Stock Option (or any portion thereof) will become exercisable. Each Stock
Option Award, the exercise (or timing of the exercise) of which is dependent, in
whole or in part, on the achievement of designated performance objectives, may
specify a minimum level of achievement in respect of the specified performance
objectives below which no Stock Options will be exercisable, as well as a method
for determining the number of Stock Options that will be exercisable if
performance is at or above such minimum but short of full achievement of the
performance objectives. All such terms and conditions shall be set forth in the
Incentive Agreement.

9



--------------------------------------------------------------------------------



 



2.3   Stock Option Exercises

          (a) Method of Exercise and Payment. Stock Options shall be exercised
by the delivery of a signed written notice of exercise to the Company as of a
date set by the Company on the effective date of the proposed exercise. The
notice shall set forth the number of Shares with respect to which the Stock
Option is to be exercised, accompanied by full payment for the Shares.
          The Stock Option exercise price upon exercise of any Stock Option
shall be payable to the Company in full either: (i) in cash or its equivalent;
or (ii) subject to prior approval by the Committee in its discretion, by
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the Option Price (provided that the Shares which
are tendered must have been held by the Grantee for at least six (6) months
prior to their tender to satisfy the Option Price); or (iii) subject to prior
approval by the Committee in its discretion, by withholding Shares which
otherwise would be acquired on exercise having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price; or (iv) subject to prior
approval by the Committee in its discretion, by a combination of (i), (ii), and
(iii) above.
          Any payment in Shares shall be effected by the surrender of such
Shares to the Company in good form for transfer and shall be valued at their
Fair Market Value on the date when the Stock Option is exercised. Unless
otherwise permitted by the Committee in its discretion, the Grantee shall not
surrender, or attest to the ownership of, Shares in payment of the Option Price
if such action would cause the Company to recognize compensation expense (or
additional compensation expense) with respect to the Stock Option for financial
accounting reporting purposes.
          The Committee, in its discretion, also may allow the Option Price to
be paid with such other consideration as shall constitute lawful consideration
for the issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Stock Option), subject to applicable securities
law restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. At the
direction of the Grantee, the broker will either (i) sell all of the Shares
received when the Stock Option is exercised and pay the Grantee the proceeds of
the sale (minus the Option Price, withholding taxes and any fees due to the
broker); or (ii) sell enough of the Shares received upon exercise of the Stock
Option to cover the Option Price, withholding taxes and any fees due the broker
and deliver the remaining Shares to the Grantee (either directly or through the
Company). Dispositions to a broker effecting a cashless exercise are not exempt
under Section 16 of the Exchange Act while the Company is a Publicly Held
Corporation. Moreover, in no event will the Committee allow the Option Price to
be paid with a form of consideration, including a loan or a “cashless exercise,”
if such form of consideration would violate the Sarbanes-Oxley Act of 2002 as
determined by the Committee.
          As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver, or cause to be delivered,
to or on behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, evidence of ownership for the number of Shares purchased under the
Stock Option.
          Subject to Section 8.4, during the lifetime of a Grantee, each Stock
Option granted to him shall be exercisable only by the Grantee (or his legal
guardian in the event of his Disability) or by a broker-dealer acting on his
behalf pursuant to a cashless exercise under the foregoing provisions of this
Section 2.3(a).
          (b) Restrictions on Share Transferability. The Committee may impose
such restrictions on any grant of Stock Options or on any Shares acquired
pursuant to the exercise of a Stock Option as it may deem advisable, including,
without limitation, restrictions under (i) any stockholders’ agreement, buy/sell
agreement, right of first refusal, non-competition, and any other agreement
between the Company and any of its securities holders or employees; (ii) any
applicable federal securities laws; (iii) the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded; or (iv) any blue
sky or state securities law applicable to such Shares. Any certificate issued to
evidence Shares issued upon the

10



--------------------------------------------------------------------------------



 



exercise of an Incentive Award may bear such legends and statements as the
Committee shall deem advisable to assure compliance with federal and state laws
and regulations.
          Any Grantee or other person exercising an Incentive Award shall be
required, if requested by the Committee, to give a written representation that
the Incentive Award and the Shares subject to the Incentive Award will be
acquired for investment and not with a view to public distribution; provided,
however, that the Committee in its discretion, may release any person receiving
an Incentive Award from any such representations either prior to or subsequent
to the exercise of the Incentive Award.
          (c) Proceeds of Option Exercise. The proceeds received by the Company
from the sale of Shares pursuant to Stock Options exercised under the Plan shall
be used for general corporate purposes.
2.4 Stock Appreciation Rights
          (a) Grant. The Committee may grant Stock Appreciation Rights to
Employees that are independent of Stock Options, but only with respect to Shares
that are traded on an established securities exchange. All SARs granted under
the Plan are intended to be exempt from deferred compensation treatment subject
to Code Section 409A.
          (b) General Provisions. The terms and conditions of each SAR shall be
evidenced by an Incentive Agreement. The exercise price per Share shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
grant date of the SAR. The term of the SAR shall be determined by the Committee.
The Committee cannot include any feature for the deferral of compensation other
than the deferral of recognition of income until exercise of the SAR.
          (c) Exercise. SARs shall be exercisable subject to such terms and
conditions as the Committee shall specify in the Incentive Agreement for the SAR
grant. No SAR granted to an Insider may be exercised prior to six (6) months
from the date of grant, except in the event of his death or Disability which
occurs prior to the expiration of such six-month period if so permitted under
the Incentive Agreement.
          (d) Settlement. Effective for any SARs issued on or after January 1,
2005, upon exercise of the SAR, the Grantee shall receive an amount equal to the
Spread. The Spread, less applicable withholdings, shall be payable only in
Shares within 30 calendar days of the exercise date. In no event shall any SAR
be settled in any manner other than by delivery of Shares that are traded on an
established securities market. In addition, the Incentive Agreement under which
such SARs are awarded, or any other agreements or arrangements, shall not
provide that the Company will purchase any Shares delivered as a result of the
exercise or vesting of a SAR. Any SARs issued under the Plan prior to January 1,
2005 shall be subject to the settlement provisions of the Plan as in effect
prior to January 1, 2005, but only to the extent that such settlement is not
considered a payment of deferred compensation that would be subject to Code
Section 409A after December 31, 2004.
SECTION 3
COMMON STOCK AWARDS
3.1 Initial Award
     Each Outside Director shall receive, upon initial election or appointment
to the Board, the grant of a Common Stock Award for the number of Shares as
deemed appropriate to provide equity compensation to such Grantee having a Fair
Market Value, effective as of the first date of such Outside Director’s service
on the Board, as determined by the Board from time to time in its discretion.

11



--------------------------------------------------------------------------------



 



3.2 Annual Award
     Each Outside Director shall receive an annual Common Stock Award on each
Award Date with respect to service rendered through the respective Award Date.
The Shares subject to the annual Common Stock Award shall be such number as
deemed appropriate to provide equity compensation to such Grantee having a Fair
Market Value as determined by the Board from time to time, and effective as of
the Award Date. The Award Date for annual Common Stock Awards shall be made on
the date of the annual Board meeting, with respect to the Grantee’s service as
an Outside Director through such annual Award Date. The annual Common Stock
Awards shall not be prorated for partial service of any Outside Director, except
as described in Section 3.3.
3.3 Termination of Directorship
     If a Termination of Directorship occurs to an Outside Director, then in
lieu of the annual Common Stock Award under Section 3.2, as of the next
following annual Award Date such Outside Director shall be entitled to receive a
number of Shares for such year equal to the nearest whole number of Shares
obtained by multiplying the number of Shares having a Fair Market Value
approximately equal to a dollar amount set by the Board from time to time
pursuant to Section 3.2 by a fraction, the numerator of which is the number of
days from the last previous annual Award Date up to and including the date of
his Termination of Directorship, and the denominator of which is the number of
days from the last previous annual Award Date up to and including his next
following regularly scheduled annual Award Date. Such Shares shall be delivered
to the Outside Director within thirty (30) days following the date of his
Termination of Directorship.
3.4 Issuance of Common Stock
     Within thirty (30) days of the Award Date of a Common Stock Award pursuant
to Sections 3.1, 3.2 or 3.3, the Company shall cause Shares of Common Stock to
be issued in the name of the Grantee.
3.5 Subsequent Deferrals
     At the discretion of the Committee, a Grantee may elect in writing to defer
the receipt of a Common Stock Award; provided, however, that (i) such election
will not take effect until at least twelve (12) months after the date upon which
the election is made by the Grantee, (ii) except in the case of payment on
account of the Grantee’s death or Disability, the payment with respect to which
such election is made must be deferred for a period of not less than five
(5) years from the date the payment would otherwise have been paid, and
(iii) such election may not be made less than twelve (12) months prior to the
date the payment was otherwise scheduled to be made. Any subsequent deferral
election made by the Grantee pursuant to this Section 3.5 must be consistent
with the requirements of Code Section 409A.
SECTION 4
RESTRICTED STOCK
4.1 Award of Restricted Stock
     (a) Grant. In consideration of the Grantee’s Employment or service as an
Outside Director, as applicable, Shares of Restricted Stock may be awarded by
the Committee with such restrictions during the Restriction Period as may be
imposed by the Committee in its discretion. The minimum Restriction Period for a
Restricted Stock Award shall be three (3) years, and for a Performance Based
Restricted Stock Award shall be one (1) year. Any such restrictions may differ
with respect to a particular Grantee. Restricted Stock shall be awarded for no
additional consideration or such additional consideration as the Committee may
determine, which consideration may be less than, equal to, or more than the Fair
Market Value of the Shares of Restricted Stock on the grant date. The terms and
conditions of each Restricted Stock Award shall be evidenced by an Incentive
Agreement and, during the Restriction Period, Shares of Restricted Stock must
remain subject to a “substantial risk of forfeiture” within the meaning given to
such

12



--------------------------------------------------------------------------------



 



term under Code Section 83. Any Restricted Stock Award granted to an Employee
may, at the time of grant, be designated by the Committee as a Performance-Based
Restricted Award that is intended to qualify for the Performance-Based
Exception.
     (b) Immediate Transfer Without Immediate Delivery of Restricted Stock.
Unless otherwise specified in the Grantee’s Incentive Agreement, each Restricted
Stock Award shall constitute an immediate transfer of the record and beneficial
ownership of the Shares of Restricted Stock to the Grantee in consideration of
his performance of services as an Employee or Outside Director, as applicable,
entitling such Grantee to all voting and other ownership rights in such Shares.
     As specified in the Incentive Agreement, a Restricted Stock Award may limit
the Grantee’s dividend rights during the Restriction Period in which the Shares
of Restricted Stock are subject to a “substantial risk of forfeiture” (within
the meaning given to such term under Code Section 83) and restrictions on
transfer. In the Incentive Agreement, the Committee may apply any restrictions
to the dividends that the Committee deems appropriate. Without limiting the
generality of the preceding sentence, if the grant or vesting of Shares of
Performance-Based Restricted Stock granted to a Covered Employee is designed to
comply with the requirements of the Performance-Based Exception, the Committee
may apply any restrictions it deems appropriate to the payment of dividends
declared with respect to such Shares of Restricted Stock, such that the
dividends and/or the Shares of Restricted Stock maintain eligibility for the
Performance-Based Exception. In the event that any dividend constitutes a
derivative security or an equity security pursuant to the rules under Section 16
of the Exchange Act, if applicable, such dividend shall be subject to a vesting
period equal to the remaining vesting period of the Shares subject to the
Restricted Stock Award with respect to which the dividend is paid.
     Shares awarded pursuant to a Restricted Stock Award or Performance-Based
Restricted Stock Award may be issued in the name of the Grantee and held,
together with a stock power endorsed in blank, by (i) the Committee (or its
delegate), (ii) Company (or its delegate), (iii) in trust or in escrow pursuant
to an agreement satisfactory to the Committee, or (iv) in a restricted account
held by the transfer agent, as shall be determined by the Committee, until such
time as the restrictions on transfer have expired. All such terms and conditions
shall be set forth in the particular Grantee’s Incentive Agreement. The Company
or Committee, or its delegate, shall issue to the Grantee a receipt evidencing
the Shares held by it which are registered in the name of the Grantee.
4.2 Restrictions
     (a) Forfeiture of Restricted Stock. Restricted Stock awarded to a Grantee
may be subject to the following restrictions until the expiration of the
Restriction Period: (i) a restriction that constitutes a “substantial risk of
forfeiture” (as defined under Code Section 83), or a restriction on
transferability; (ii) unless otherwise specified by the Committee in the
Incentive Agreement, the Shares of Restricted Stock that are subject to
restrictions which are not satisfied shall be forfeited and all rights of the
Grantee to such Shares shall terminate; and (iii) any other restrictions that
the Committee determines in advance are appropriate, including, without
limitation, rights of repurchase or first refusal in the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
in the hands of any transferee. Any such restrictions shall be set forth in the
Grantee’s Incentive Agreement.
     (b) Issuance of Certificates. Reasonably promptly after the date of grant
with respect to the Restricted Stock Award, and unless the Committee has
approved the use of electronic stock accounts that do not require the issuance
of stock certificates, the Company shall cause to be issued a stock certificate,
registered in the name of the Grantee to whom the Restricted Stock Award was
granted, evidencing such Shares; provided, however, that the Company shall not
cause to be issued such a stock certificate unless it has received a stock power
duly endorsed in blank with respect to such Shares. Each such stock certificate
shall bear the following legend or any other legend approved by the Company:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions

13



--------------------------------------------------------------------------------



 



against transfer) contained in the Smith International, Inc. 1989 Long-Term
Incentive Compensation Plan and an Incentive Agreement entered into between the
registered owner of such shares and Smith International, Inc. A copy of the Plan
and Incentive Agreement are on file in the main corporate office of Smith
International, Inc.
Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.
     (c) Removal of Restrictions. The Committee, in its discretion, shall have
the authority to provide in an Incentive Agreement that the restrictions on the
Restricted Stock shall lapse upon the occurrence of the Grantee’s death or
Disability, or in the event of a Change in Control. In addition, the Committee
shall have the authority, in its discretion, to remove any or all of the
restrictions on the Restricted Stock if it determines that, by reason of a
change in applicable law or another change in circumstance arising after the
grant date of the Restricted Stock Award, such action is necessary or
appropriate.
4.3 Delivery of Shares of Common Stock
     When the restrictions in the Incentive Agreement have been satisfied,
subject to (a) withholding taxes under Section 9.3 with respect to Employees and
(b) the terms of the Incentive Agreement, the Company shall cause Shares of
Common Stock to be issued in the name of the Grantee free of restrictions.
SECTION 5
RESTRICTED STOCK UNITS
5.1 Award of Restricted Stock Units
     In consideration of the Grantee’s Employment or service as an Outside
Director, as applicable, Restricted Stock Unit Awards may be awarded by the
Committee to designated Grantees, as determined in the discretion of the
Committee. Any Restricted Stock Unit Award to an Employee may, at the time of
grant, be designated by the Committee as a Performance-Based Restricted Award
that is intended to qualify for the Performance-Based Exception. The minimum
Restriction Period for a Restricted Stock Unit Award shall be three (3) years,
and for a Performance Based Restricted Stock Unit Award shall be one (1) year.
5.2 Restricted Stock Unit Award Terms
     (a) Written Agreement. The terms and conditions of each grant of a
Restricted Stock Unit Award shall be evidenced by an Incentive Agreement, which
shall specify among other provisions (i) the number of Restricted Stock Units
awarded to the Grantee, (ii) a specified period during which such Restricted
Stock Units must remain subject to a “substantial risk of forfeiture” within the
meaning given to such term under Code Section 409A, and (iii) the Performance
Criteria, if applicable.
     (b) Vesting. The Committee, in its discretion, shall specify in the
Grantee’s Incentive Agreement the date or dates upon which the “substantial risk
of forfeiture” (as described in Section 4.2(a)) will lapse (the “Vesting Date”),
and the events upon which such lapse occurs.
     (c) Payment. When the restrictions in the Incentive Agreement have been
satisfied, subject to (i) withholding taxes under Section 9.3 with respect to
Employees and (ii) the terms of the Incentive Agreement, Restricted Stock Units
shall be paid in Shares or in cash, at the discretion of the Committee, within
thirty (30) days after the later of (A) the Vesting Date (as defined in
Section 5.2(b)) or (B) the date that satisfaction of any Performance Criteria
for the Restricted Stock Units have been certified by the Committee but, in
either event, not later than 2-1/2 months following the last day of the calendar
year containing the Vesting Date.

14



--------------------------------------------------------------------------------



 



     (d) Subsequent Deferrals. At the discretion of the Committee, a Grantee may
elect in writing to defer the receipt of Shares payable upon vesting of a
Restricted Stock Unit Award; provided, however, that (i) such election will not
take effect until at least twelve (12) months after the date upon which the
election is made by the Grantee, (ii) except in the case of payment on account
of the Grantee’s death or Disability, the payment with respect to which such
election is made must be deferred for a period of not less than five (5) years
from the date the payment would otherwise have been paid, and (iii) such
election may not be made less than twelve (12) months prior to the date the
payment was otherwise scheduled to be made. Any subsequent deferral election
made by the Grantee pursuant to this Section 5.2(d) must be consistent with the
requirements of Code Section 409A.
SECTION 6
OTHER STOCK-BASED AWARDS
6.1 Grant of Other Stock-Based Awards
     Other Stock-Based Awards may be awarded by the Committee to selected
Grantees that are payable in Shares, as determined by the Committee to be
consistent with the goals of the Company. Other types of Stock-Based Awards
include, without limitation, purchase rights, Shares of Common Stock awarded
that are not subject to any restrictions or conditions other than Common Stock
Awards pursuant to Section 3 (limited, however, to not more than five percent
(5%) of the Shares available under the Plan under Section 1.4), convertible or
exchangeable debentures, other rights convertible into Shares, Incentive Awards
valued by reference to the performance of a specified Subsidiary, division or
department of the Company, and settlement in cancellation of rights of any
person with a vested interest in any other plan, fund, program or arrangement
that is or was sponsored, maintained or participated in by the Company or any
Subsidiary. As is the case with other types of Incentive Awards, Other
Stock-Based Awards may be awarded either alone or in addition to or in
conjunction with any other Incentive Awards. Other Stock-Based Awards are not
intended to be deferred compensation that is subject to Code Section 409A unless
otherwise determined by the Committee.
6.2 Other Stock-Based Award Terms
     (a) Written Agreement. The terms and conditions of each grant of an Other
Stock-Based Award shall be evidenced by an Incentive Agreement.
     (b) Purchase Price. Except to the extent that an Other Stock-Based Award is
granted in substitution for an outstanding Incentive Award or is delivered upon
exercise of a Stock Option, the amount of consideration required to be received
by the Company shall be either (i) no consideration other than services actually
rendered (in the case of authorized and unissued Shares) or to be rendered, or
(ii) as otherwise specified in the Incentive Agreement.
     (c) Performance Criteria and Other Terms. In its discretion, the Committee
may specify Performance Criteria for (i) vesting in Other Stock-Based Awards and
(ii) payment thereof to the Grantee, as it may determine in its discretion. The
extent to which any such Performance Criteria have been met shall be determined
and certified by the Committee in accordance with the requirements to qualify
for the Performance-Based Exception under Code Section 162(m). All terms and
conditions of Other Stock-Based Awards shall be determined by the Committee and
set forth in the Incentive Agreement.
     (d) Payment. Other Stock-Based Awards shall be paid in Shares, in a single
payment or in installments on such dates as determined by the Committee; all as
specified in the Incentive Agreement.

15



--------------------------------------------------------------------------------



 



SECTION 7
PERFORMANCE CRITERIA
     As determined by the Committee at the time of grant, Performance-Based
Restricted Awards, Other Stock-Based Awards and other types of Incentive Awards
made under the Plan may be granted to an Employee subject to performance
objectives relating to one or more of the following within the meaning of Code
Section 162(m) in order to qualify for the Performance-Based Exception (the
“Performance Criteria”):

  (a)   profits (including, but not limited to, profit growth, net operating
profit or economic profit);     (b)   profit-related return ratios;     (c)  
return measures (including, but not limited to, return on assets, capital,
equity, investment or sales);     (d)   cash flow (including, but not limited
to, operating cash flow, free cash flow or cash flow return on capital or
investments);     (e)   earnings (including but not limited to, total
shareholder return, earnings per share or earnings before or after taxes);    
(f)   net sales growth;     (g)   net earnings or income (before or after taxes,
interest, depreciation and/or amortization);     (h)   gross, operating or net
profit margins;     (i)   productivity ratios;     (j)   share price (including,
but not limited to, growth measures and total shareholder return);     (k)  
turnover of assets, capital, or inventory;     (l)   expense targets;     (m)  
margins;     (n)   measures of health, safety or environment;     (o)  
operating efficiency;     (p)   customer service or satisfaction;     (q)  
market share;     (r)   credit quality; and     (s)   working capital targets.

     Performance Criteria may be stated in absolute terms or relative to
comparison companies or indices to be achieved during a Performance Period.
     The Committee shall establish one or more Performance Criteria for each
Incentive Award that is intended to qualify for the Performance-Based Exception
no later than ninety (90) days after the beginning of the

16



--------------------------------------------------------------------------------



 



Performance Period to which the Award relates. In establishing the Performance
Criteria for each applicable Incentive Award, the Committee may provide that the
effect of specified extraordinary or unusual events will be included or excluded
(including, but not limited to, all items of gain, loss or expense determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of business or related to a change in accounting
principle, all as determined in accordance with standards by Opinion No. 30 of
the Accounting Principles Board (APB Opinion 30) or other authoritative
financial accounting standards). The terms of the stated Performance Criteria
for each applicable Incentive Award must preclude the Committee’s discretion to
increase the amount payable to any Grantee that would otherwise be due upon
attainment of the Performance Criteria. The Performance Criteria specified in
any Incentive Agreement need not be applicable to all Incentive Awards, and may
be particular to an individual Grantee’s function or business unit. The
Committee may establish the Performance Criteria of the Company or any entity
which is affiliated by common ownership with the Company as determined and
designated by the Committee, in its discretion, in the Incentive Agreement.
SECTION 8
PROVISIONS RELATING TO PLAN PARTICIPATION
8.1 Incentive Agreement
     Each Grantee to whom an Incentive Award is granted (other than a Common
Stock Award) shall be required to enter into an Incentive Agreement with the
Company, in such a form as is provided by the Committee. The Incentive Agreement
shall contain such specific terms as determined by the Committee, in its
discretion, with respect to the Grantee’s particular Incentive Award. Such terms
need not be uniform among all Grantees or any similarly situated Grantees. The
Incentive Agreement may include, without limitation, vesting, forfeiture and
other provisions that are specific to the individual Grantee’s Incentive Award,
as well as, for example, provisions to the effect that the Grantee (a) shall not
disclose any confidential information acquired during Employment with the
Company, (b) shall abide by all the terms and conditions of the Plan and such
other terms and conditions as may be imposed by the Committee, (c) shall not
interfere with the employment or other service of any employee, (d) shall not
compete with the Company or become involved in a conflict of interest with the
interests of the Company, (e) shall forfeit an Incentive Award if terminated for
Cause, (f) shall not be permitted to make an election under Code Section 83(b)
when applicable, and (g) shall be subject to any other agreement between the
Grantee and the Company regarding Shares that may be acquired under an Incentive
Award including, without limitation, a stockholders’ agreement, buy-sell
agreement, or other agreement restricting the transferability of Shares by
Grantee. An Incentive Agreement shall include such terms and conditions as are
determined by the Committee, in its discretion, to be appropriate with respect
to the Grantee. The Incentive Agreement shall be signed by the Grantee to whom
the Incentive Award is made and by an Authorized Officer; provided, however,
effective as of January 1, 2006, the Committee, in its discretion, may from time
to time approve another method of acceptance.
8.2 No Right to Employment
     Nothing in the Plan or any instrument executed pursuant to the Plan shall
create any Employment rights (including without limitation, rights to either
continued Employment or service as an Outside Director) in any Grantee or affect
any right to terminate the Employment of any Grantee or service as an Outside
Director at any time without regard to the existence of the Plan.
8.3 Securities Requirements
     The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933 of any Shares to be issued hereunder or
to effect similar compliance under any state laws. Notwithstanding anything
herein to the contrary, the Company shall not be obligated to cause to be issued
or delivered any certificates evidencing Shares pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities, and the requirements of any securities exchange on
which Shares are traded. The Committee may require, as a condition of the
issuance and delivery of certificates evidencing Shares pursuant to the terms
hereof, that the recipient of such

17



--------------------------------------------------------------------------------



 



Shares make such covenants, agreements and representations, and that such
certificates bear such legends, as the Committee, in its discretion, deems
necessary or desirable.
     The Committee may, in its discretion, defer the effectiveness of any
payment under an Incentive Award to allow the issuance of Shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Grantee in writing of its decision to defer the effectiveness of the
exercise of an Incentive Award. During the period that the effectiveness of the
exercise of an Incentive Award has been deferred, the Grantee may, by written
notice to the Committee withdraw such exercise and obtain the refund of any
amount paid with respect thereto.
     If the Shares issuable on payment of an Incentive Award are not registered
under the Securities Act of 1933, the Company may imprint on the certificate for
such Shares the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO ANY APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
8.4 Transferability
     Incentive Awards granted under the Plan shall not be transferable or
assignable other than: (a) by will or the laws of descent and distribution or
(b) pursuant to a qualified domestic relations order (as defined under Code
Section 414(p)); provided, however, only with respect to Incentive Awards
consisting of Stock Options awarded to an Employee, the Committee may, in its
discretion, authorize all or a portion of the Stock Options to be granted on
terms which permit transfer by the Grantee to (i) the members of the Grantee’s
Immediate Family, (ii) a trust or trusts for the exclusive benefit of Immediate
Family members, (iii) a partnership in which such Immediate Family members are
the only partners, or (iv) any other entity owned solely by Immediate Family
members; provided that (A) there may be no consideration for any such transfer,
(B) the Incentive Agreement pursuant to which such Stock Options are granted
must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 8.4, (C) subsequent
transfers of transferred Stock Options shall be prohibited except in accordance
with clauses (a) and (b) (above) of this sentence, and (D) there may be no
transfer of any Incentive Award in a listed transaction as described in IRS
Notice 2003-47. Following any permitted transfer, the Stock Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Grantee” shall be deemed
to refer to the transferee. The events of termination of employment, as set out
in Section 8.7 and in the Incentive Agreement, shall continue to be applied with
respect to the original Grantee, and the Incentive Award shall be exercisable by
the transferee only to the extent, and for the periods, specified in the
Incentive Agreement.
     Except as may otherwise be permitted under the Code, in the event of a
permitted transfer of a Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise. In addition, the Company and
the Committee shall have no obligation to provide any notices to any Grantee or
transferee thereof, including, for example, notice of the expiration of an
Incentive Award following the original Grantee’s termination of Employment.
     The designation by a Grantee of a beneficiary of an Incentive Award shall
not constitute transfer of the Incentive Award. No transfer by will or by the
laws of descent and distribution shall be effective to bind the Company unless
the Committee has been furnished with a copy of the deceased Grantee’s
enforceable will or such other evidence as the Committee deems necessary to
establish the validity of the transfer. Any attempted transfer in

18



--------------------------------------------------------------------------------



 



violation of this Section 8.4 shall be void and ineffective. All determinations
under this Section 8.4 shall be made by the Committee, in its discretion.
8.5 Rights as a Stockholder
     (a) No Stockholder Rights. Except as otherwise provided in Section 4.1(b)
for grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a stockholder with respect
to any Shares of Common Stock until the issuance of a stock certificate or other
record of ownership for such Shares.
     (b) Representation of Ownership. In the case of the exercise of an
Incentive Award by a person or estate acquiring the right to exercise such
Incentive Award by reason of the death or Disability of a Grantee, the Committee
may require reasonable evidence as to the ownership of such Incentive Award or
the authority of such person. The Committee may also require such consents and
releases of taxing authorities as it deems advisable.
8.6 Change in Stock and Adjustments
     (a) Changes in Law or Circumstances. Subject to Section 8.8 (which only
applies in the event of a Change in Control), in the event of any change in
applicable law or any change in circumstances which results in or would result
in any dilution of the rights granted under the Plan, or which otherwise
warrants an equitable adjustment because it interferes with the intended
operation of the Plan, then, if the Board or Committee should so determine, in
its absolute discretion, that such change equitably requires an adjustment in
the number or kind of shares of stock or other securities or property
theretofore subject, or which may become subject, to issuance or transfer under
the Plan or in the terms and conditions of outstanding Incentive Awards, such
adjustment shall be made in accordance with such determination. Such adjustments
may include changes with respect to (i) the aggregate number of Shares that may
be issued under the Plan, (ii) the number of Shares subject to Incentive Awards,
and (iii) the price per Share for outstanding Incentive Awards, but shall not
result in the grant of any Stock Option with an exercise price less than 100% of
the Fair Market Value per Share on the date of grant. The Board or Committee
shall give notice to each applicable Grantee of such adjustment which shall be
effective and binding.
     (b) Exercise of Corporate Powers. The existence of the Plan or outstanding
Incentive Awards hereunder shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding whether of a
similar character or otherwise.
     (c) Recapitalization of the Company. Subject to Section 8.8 (which only
applies in the event of a Change in Control), if while there are Incentive
Awards outstanding, the Company shall effect any subdivision or consolidation of
Shares of Common Stock or other capital readjustment, the payment of a stock
dividend, stock split, combination of Shares, recapitalization or other increase
or reduction in the number of Shares outstanding, without receiving compensation
therefor in money, services or property, then the number of Shares available
under the Plan and the number of Incentive Awards which may thereafter be
settled shall (i) in the event of an increase in the number of Shares
outstanding, be proportionately increased and the Option Price or Fair Market
Value of the Incentive Awards awarded shall be proportionately reduced; and
(ii) in the event of a reduction in the number of Shares outstanding, be
proportionately reduced, and the Option Price or Fair Market Value of the
Incentive Awards awarded shall be proportionately increased. The Board or
Committee shall take such action and whatever other action it deems appropriate,
in its discretion, so that the value of each outstanding Incentive Award to the
Grantee shall not be adversely affected by a corporate event described in this
Section 8.6(c).

19



--------------------------------------------------------------------------------



 



     (d) Issue of Common Stock by the Company. Except as hereinabove expressly
provided in this Section 8.6 and subject to Section 8.8 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of, Option Price or Fair Market Value of, any Incentive Awards
then outstanding under previously granted Incentive Awards; provided, however,
in such event, outstanding Shares of Restricted Stock shall be treated the same
as outstanding unrestricted Shares of Common Stock.
     (e) Assumption under the Plan of Outstanding Stock Options. Notwithstanding
any other provision of the Plan, the Board or Committee, in its discretion, may
authorize the assumption and continuation under the Plan of outstanding and
unexercised stock options or other types of stock-based incentive awards that
were granted under a stock option plan (or other type of stock incentive plan or
agreement) that is or was maintained by a corporation or other entity that was
merged into, consolidated with, or whose stock or assets were acquired by, the
Company as the surviving corporation. Any such action shall be upon such terms
and conditions as the Board or Committee, in its discretion, may deem
appropriate, including provisions to preserve the holder’s rights under the
previously granted and unexercised stock option or other stock-based incentive
award; such as, for example, retaining an existing exercise price under an
outstanding stock option. Any such assumption and continuation of any such
previously granted and unexercised incentive award shall be treated as an
outstanding Incentive Award under the Plan and shall thus count against the
number of Shares reserved for issuance pursuant to Section 1.4. In addition, any
Shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall reduce the Shares available
for grants under Section 1.4 and, if not prohibited by any applicable rule or
regulation and after obtaining any required shareholder approval, shall likewise
increase the number of shares available for Incentive Awards.
     (f) Assumption of Incentive Awards by a Successor. Subject to the
accelerated vesting and other provisions of Section 8.8 that apply in the event
of a Change in Control, in the event of a Corporate Event (defined below), each
Grantee shall be entitled to receive, in lieu of the number of Shares subject to
Incentive Awards, such shares of capital stock or other securities or property
as may be issuable or payable with respect to or in exchange for the number of
Shares which Grantee would have received had he been entitled to exercise Shares
subject to the Award immediately prior to such Corporate Event, together with
any conforming adjustments. For this purpose, Shares of Restricted Stock shall
be treated the same as unrestricted outstanding Shares of Common Stock. A
“Corporate Event” means any of the following: (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
or (iii) a merger, consolidation or combination involving the Company (other
than a merger, consolidation or combination (A) in which the Company is the
continuing or surviving corporation and (B) which does not result in the
outstanding Shares being converted into or exchanged for different securities,
cash or other property, or any combination thereof). The Board or Committee
shall take whatever other action it deems appropriate to preserve the rights of
Grantees holding outstanding Incentive Awards.
     Notwithstanding the previous paragraph of this Section 8.6(f), but subject
to any accelerated vesting or other provisions of Section 8.8 or the Incentive
Agreement that apply in the event of a Change in Control, in the event of a
Corporate Event (described in the previous paragraph), the Board or Committee,
in its discretion, shall have the right and power to:
(i) cancel, effective immediately prior to the occurrence of the Corporate
Event, each outstanding Incentive Award (whether or not then exercisable) and,
in full consideration of such cancellation, pay to the Grantee an amount in cash
equal to the excess of (A) the value, as determined by the Board or Committee,
of the property (including cash) received by the holders of Common Stock as a
result of such Corporate Event over (B) the exercise price of such Incentive
Award, if any; provided, however, this subsection (i) shall be inapplicable to
an Incentive Award granted within six (6) months before the occurrence of the
Corporate Event if the Grantee is an Insider and such disposition is not exempt
under Rule 16b-3 (or other rules preventing liability of the Insider under
Section 16(b) of

20



--------------------------------------------------------------------------------



 



the Exchange Act) and, in that event, the provisions hereof shall be applicable
to such Incentive Award after the expiration of six (6) months from the date of
grant; or
       (ii) provide for the exchange or substitution of each Incentive Award
outstanding immediately prior to such Corporate Event (whether or not then
exercisable) for another award with respect to the Common Stock or other
property for which such Incentive Award is exchangeable and, incident thereto,
make an equitable adjustment as determined by the Board or Committee, in its
discretion, in the Option Price or exercise price of the Incentive Award, if
any, or in the number of Shares or amount of property (including cash) subject
to the Incentive Award; or
       (iii) provide for assumption of the Plan and such outstanding Incentive
Awards by the surviving entity or its parent.
     The Board or Committee, in its discretion, shall have the authority to take
whatever action it deems to be necessary or appropriate to effectuate the
provisions of this Section 8.6(f).
8.7 Termination of Employment or Directorship, Death, Disability and Retirement
     (a) Termination of Employment. Unless otherwise expressly provided in the
Grantee’s Incentive Agreement with respect to a Grantee who is an Employee, if
the Grantee’s Employment is terminated (i) involuntarily by the Company without
Cause or (ii) for any other reason except due to his death, Disability,
Retirement, for Cause, or his voluntary resignation, as subject to the following
provisions of this Section 8.7, then any non-vested portion of any Stock Option
or other Incentive Award at the time of such termination shall automatically
expire and terminate and no further vesting shall occur after the termination
date unless the Committee, in its discretion, provides for an extension of
exercisability or other modification pursuant to Section 1.3(d) or
Section 8.7(g). In such event, except as otherwise expressly provided in his
Incentive Agreement or as determined by the Committee in its discretion, the
Grantee shall be entitled to exercise his rights only with respect to the vested
portion of the Incentive Award for a period that shall end on the earlier of
(i) the expiration date set forth in the Incentive Agreement or (ii) one
(1) year after the date of his termination of Employment.
     (b) Termination of Directorship. With respect to a Grantee who is an
Outside Director, unless otherwise specifically provided in the Grantee’s
Incentive Agreement, and except as provided in Section 3.3, upon a Grantee’s
Termination of Directorship, all outstanding Awards that are not vested as of
such Termination of Directorship will be forfeited.
     (c) Termination of Employment for Cause. Unless otherwise expressly
provided in the Grantee’s Incentive Agreement with respect to a Grantee who is
an Employee, in the event of termination of the Grantee’s Employment for Cause,
all vested and non-vested Incentive Awards granted to such Grantee shall
immediately expire, and shall not be exercisable to any extent, as of 12:01 a.m.
(CST) on the date of such termination of Employment.
     (d) Voluntary Resignation. Unless otherwise expressly provided in the
Grantee’s Incentive Agreement, with respect to a Grantee who is an Employee, in
the event of termination of the Grantee’s Employment due to his voluntary
resignation except resulting from his Disability or Retirement:
       (i) any non-vested portion of any outstanding Incentive Award shall
immediately terminate and no further vesting shall occur; and
       (ii) any vested Incentive Award shall expire on the earlier of (A) the
expiration date set forth in the Incentive Agreement for such Incentive Award,
or (B) the expiration of ninety (90) days after the date of his termination of
Employment.

21



--------------------------------------------------------------------------------



 



     (e) Retirement. Unless otherwise expressly provided in the Grantee’s
Incentive Agreement, with respect to a Grantee who is an Employee, upon the
termination of Employment due to Retirement:
       (i) any non-vested portion of any outstanding Incentive Award shall
immediately terminate and no further vesting shall occur; and
       (ii) any vested Incentive Award shall expire on the earlier of (A) the
expiration date set forth in the Incentive Agreement for such Incentive Award,
or (B) the expiration of three (3) years after the date of his termination of
Employment.
     (f) Disability or Death. Unless otherwise expressly provided in the
Grantee’s Incentive Agreement, with respect to a Grantee who is an Employee,
upon termination of Employment as a result of the Grantee’s Disability or death:
     (i) any non-vested portion of any outstanding Incentive Award shall
immediately terminate upon termination of Employment and no further vesting
shall occur; and
     (ii) any vested Incentive Award shall expire on the earlier of (A) the
expiration date set forth in the Incentive Agreement for such Incentive Award or
(B) the expiration of three (3) years after the date of his termination of
Employment.
     In the event that the Grantee dies or becomes permanently and totally
disabled as determined by the Committee within the one-year period specified in
Section 8.7(a) (above), then notwithstanding Section 8.7(a), the Incentive Award
shall expire on the earlier of (A) the expiration date set forth in the
Incentive Agreement for such Incentive Award or (B) the expiration of one
(1) year after the date of his death or the date he is determined to be
permanently and totally disabled as such date is determined by the Committee.
     In the event that the Grantee dies or becomes permanently and totally
disabled as determined by the Committee within the three-year period specified
in Section 8.7(e) (above), then notwithstanding Section 8.7(e), the Incentive
Award shall expire on the earlier of: (A) the expiration date set forth in the
Incentive Agreement for such Incentive Award or (B) the later of either (i) the
expiration of three (3) years after the date of his Retirement or (ii) one
(1) year from the date of his death or the date he is determined to be
permanently and totally disabled as such date is determined by the Committee.
     (g) Continuation. Subject to the conditions and limitations of the Plan and
applicable law and regulation, with respect to a Grantee who is an Employee, in
the event that the Grantee ceases to be an Employee, the Committee and Grantee,
in their discretion, may mutually agree with respect to any outstanding
Incentive Award then held by the Grantee (i) for an acceleration or other
adjustment in any vesting schedule applicable to the Incentive Award; (ii) for a
continuation of the exercise period following termination for a longer period
than is otherwise provided under such Incentive Award; or (iii) to any other
change in the terms and conditions of the Incentive Award. In the event of any
such change to an outstanding Incentive Award, a written amendment to the
Grantee’s Incentive Agreement shall be required.
8.8 Change in Control
     Notwithstanding any contrary provision in the Plan, with respect to a
Grantee who is an Employee, in the event of a Change in Control (as defined
below), the following actions shall automatically occur as of the day
immediately preceding the Change in Control date unless expressly provided
otherwise in the individual Grantee’s Incentive Agreement:
     (a) all of the Stock Options and Stock Appreciation Rights then outstanding
shall become 100% vested and immediately and fully exercisable;

22



--------------------------------------------------------------------------------



 



     (b) all of the restrictions and conditions of any Restricted Stock and any
Other Stock-Based Awards then outstanding shall be deemed satisfied, and the
Restriction Period with respect thereto shall be deemed to have expired, and
thus each such Incentive Award shall become free of all restrictions and fully
vested; and
     (c) all of the Performance-Based Restricted Awards and any Other
Stock-Based Awards shall become fully vested and deemed earned in full at the
specified 100% target amounts, and promptly paid within thirty (30) days to the
affected Grantees without regard to payment schedules and notwithstanding that
the applicable performance cycle, retention cycle or other restrictions and
conditions have not been completed or satisfied.
     For all purposes of the Plan, a “Change in Control” of the Company means
the occurrence of any one or more of the following events:
     (a) The acquisition by any individual, entity or group (a “Person”) (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (i) the then outstanding Shares (the
“Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company or any Subsidiary,
(ii) any acquisition by the Company or any Subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
Section 8.8(c) (below) are satisfied;
     (b) Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
     (c) Consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then outstanding Shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty (20%) or more of,
respectively, the then outstanding Shares resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination;

23



--------------------------------------------------------------------------------



 



     (d) The adoption of any plan or proposal for the liquidation or dissolution
of the Company; or
     (e) Any other event that a majority of the Board, in its sole discretion,
determines to constitute a Change in Control hereunder.
     Notwithstanding the occurrence of any of the foregoing events set out in
this Section 8.8 which would otherwise result in a Change in Control, the Board
may determine in its discretion, if it deems it to be in the best interest of
the Company, that an event or events otherwise constituting or reasonably
leading to a Change in Control shall not be deemed a Change in Control
hereunder. Such determination shall be effective only if it is made by the Board
(i) prior to the occurrence of an event that otherwise would be, or reasonably
lead to, a Change in Control, or (ii) after such event only if made by the Board
a majority of which is composed of directors who were members of the Board
immediately prior to the event that otherwise would be, or reasonably lead to, a
Change in Control.
     Notwithstanding the foregoing provisions of this Section 8.8, to the extent
that any payment or acceleration hereunder is subject to Code Section 409A for
deferred compensation, whether a Change in Control has occurred with respect to
such amount shall be determined within the meaning set forth in Code
Section 409A(a)(2)(A)(v), but only to the extent inconsistent with the foregoing
provisions as determined in the discretion of the Committee.
8.9 Exchange of Incentive Awards
     The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender outstanding Incentive Awards
(or comparable rights under other plans or arrangements) as a condition
precedent to the grant of new Incentive Awards.
8.10 Financing
     Subject to the requirements of the Sarbanes-Oxley Act of 2002, the Company
may extend and maintain, or arrange for and guarantee, the extension and
maintenance of financing to any Grantee to purchase Shares pursuant to exercise
of an Incentive Award upon such terms as are approved by the Committee in its
discretion.
SECTION 9
GENERAL
9.1 Effective Date and Grant Period
     The Plan is adopted by the Board effective as of the Effective Date,
subject to the approval of the stockholders of the Company. Incentive Awards may
be granted under the Plan at any time prior to receipt of such stockholder
approval; provided, however, (a) no Shares may be issued pursuant to Incentive
Awards granted after the Effective Date until the requisite stockholder approval
is obtained, and (b) if the requisite stockholder approval is not obtained then
any Incentive Awards granted hereunder after the Effective Date shall
automatically become null and void and of no force or effect. Notwithstanding
the foregoing, any Incentive Award that is intended to satisfy the
Performance-Based Exception shall not be granted until the terms of the Plan are
disclosed to, and approved by, stockholders of the Company in accordance with
the requirements of the Performance-Based Exception.
9.2 Funding and Liability of Company
     No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or to
otherwise segregate any assets. In addition, the Company shall not be required
to maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping

24



--------------------------------------------------------------------------------



 



convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by the Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company,
the Board nor the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by the Plan.
9.3 Withholding Taxes
     (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as the result of an Incentive Award. Upon the lapse of restrictions on
Restricted Stock, the Committee, in its discretion, may elect to satisfy the tax
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum withholding taxes which could be imposed on the transaction as
determined by the Committee.
     (b) Share Withholding. With respect to tax withholding required upon the
exercise of Stock Options or SARs, upon the lapse of restrictions on Restricted
Stock or Restricted Stock Units, or upon any other taxable event arising as a
result of any Incentive Awards, Grantees may elect, subject to the approval of
the Committee in its discretion, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum withholding
taxes which could be imposed on the transaction as determined by the Committee.
All such elections shall be made in writing, signed by the Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate.
     (c) Loans. To the extent permitted by the Sarbanes-Oxley Act of 2002 or
other applicable law, the Committee may provide for loans, on either a short
term or demand basis, from the Company to a Grantee who is an Employee to permit
the payment of taxes required by law.
9.4 No Guarantee of Tax Consequences
     The Company, the Committee and the Board do not make any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate in the Plan.
9.5 Designation of Beneficiary by Grantee
     Each Grantee may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of his death before he receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Grantee, shall be in a form prescribed by the Company and will be effective only
when filed by the Grantee in writing with the Company during the Grantee’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Grantee’s death shall be paid to the Grantee’s estate.
9.6 Deferrals
     Except as set forth in Section 5.2, the Committee shall not permit a
Grantee to defer such Grantee’s receipt of the payment of cash or the delivery
of Shares that would otherwise be due to such Grantee by virtue of the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or goals with respect to
Performance-Based Restricted Awards or Other Stock-Based Awards.

25



--------------------------------------------------------------------------------



 



9.7 Amendment and Termination
     The Board shall have the power and authority to terminate or amend the Plan
at any time, provided, however, the Board shall not, without the approval of the
stockholders of the Company within the time period required by applicable law:
     (a) except as provided in Section 8.6, increase the maximum number of
Shares which may be issued under the Plan pursuant to Section 1.4;
     (b) amend the requirements as to the class of individuals eligible to
purchase Common Stock under the Plan;
     (c) extend the term of the Plan; or,
     (d) while the Company is a Publicly Held Corporation (i) increase the
maximum limits on Incentive Awards to Covered Employees as set for compliance
with the Performance-Based Exception or (ii) decrease the authority granted to
the Committee under the Plan in contravention of Rule 16b-3 under the Exchange
Act.
     No termination, amendment, or modification of the Plan shall adversely
affect in any material way any outstanding Incentive Award previously granted to
a Grantee under the Plan, without the written consent of such Grantee or other
designated holder of such Incentive Award.
     In addition, to the extent that the Committee determines that (a) the
listing for qualification requirements of any national securities exchange or
quotation system on which the Company’s Common Stock is then listed or quoted,
if applicable, or (b) the Code (or regulations promulgated thereunder), require
stockholder approval in order to maintain compliance with such listing
requirements or to maintain any favorable tax advantages or qualifications, then
the Plan shall not be amended in such respect without approval of the Company’s
stockholders.
9.8 Requirements of Law
     (a) Governmental Entities and Securities Exchanges. The granting of
Incentive Awards and the issuance of Shares under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Certificates evidencing Shares delivered under the Plan (to the extent that such
Shares are so evidenced) may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules and regulations
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation, and any applicable federal or state
securities law, if applicable. The Committee may cause a legend or legends to be
placed upon such certificates (if any) to make appropriate reference to such
restrictions.
     (b) Securities Act Rule 701. If no class of the Company’s securities is
registered under Section 12 of the Exchange Act, then unless otherwise
determined by the Committee, grants of Incentive Awards to “Rule 701 Grantees”
(as defined below) and issuances of the underlying Shares, if any, on the
exercise or conversion of such Incentive Awards are intended to comply with all
applicable conditions of Securities Act Rule 701 (“Rule 701”), including,
without limitation, the restrictions as to the amount of securities that may be
offered and sold in reliance on Rule 701, so as to qualify for an exemption from
the registration requirements of the Securities Act. Any ambiguities or
inconsistencies in the construction of an Incentive Award or the Plan shall be
interpreted to give effect to such intention. In accordance with Rule 701, each
Grantee shall receive a copy of the Plan on or before the date an Incentive
Award is granted to him, as well as the additional disclosure required by Rule
701(e) if the aggregate sales price or amount of securities sold during any
consecutive 12-month period exceeds $5,000,000 as determined under Rule 701(e).
If Rule 701 (or any successor provision) is amended to eliminate or otherwise
modify any of the requirements specified in Rule 701, then the provisions of
this Section 9.8(b) shall be interpreted and

26



--------------------------------------------------------------------------------



 



construed in accordance with Rule 701 as so amended. For purposes of this
Section 9.8(b), as determined in accordance with Rule 701, “Rule 701 Grantees”
shall mean any Grantee other than a director of the Company, the Company’s
chairman, CEO, president, chief financial officer, controller and any vice
president of the Company, and any other key employee of the Company who
generally has access to financial and other business related information and
possesses sufficient sophistication to understand and evaluate such information.
9.9 Rule 16b-3 Securities Law Compliance for Insiders
     While the Company is a Publicly Held Corporation, transactions under the
Plan with respect to Insiders are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. Any ambiguities or
inconsistencies in the construction of an Incentive Award or the Plan shall be
interpreted to give effect to such intention, and to the extent any provision of
the Plan or action by the Committee fails to so comply, it shall be deemed null
and void to the extent permitted by law and deemed advisable by the Committee in
its discretion.
9.10 Compliance with Code Section 162(m) for Publicly Held Corporation
     While the Company is a Publicly Held Corporation, unless otherwise
determined by the Committee with respect to any particular Incentive Award, it
is intended that the Plan shall comply fully with the applicable requirements so
that any Incentive Awards subject to Section 162(m) that are granted to Covered
Employees shall qualify for the Performance-Based Exception, except for grants
of Stock Options with an Option Price set at less than the Fair Market Value of
a Share on the date of grant. If any provision of the Plan or an Incentive
Agreement would disqualify the Plan or would not otherwise permit the Plan or
Incentive Award to comply with the Performance-Based Exception as so intended,
such provision shall be construed or deemed to be amended to conform to the
requirements of the Performance-Based Exception to the extent permitted by
applicable law and deemed advisable by the Committee; provided, however, no such
construction or amendment shall have an adverse effect on the prior grant of an
Incentive Award or the economic value to a Grantee of any outstanding Incentive
Award.
9.11 Notices
     (a) Notice From Insiders to Secretary of Change in Beneficial Ownership.
Within two business days after the date of a change in beneficial ownership of
the Common Stock issued or delivered pursuant to the Plan, an Insider should
report to the Secretary of the Company, or his delegate, any such change to the
beneficial ownership of Common Stock that is required to be reported with
respect to such Insider under Rule 16(a)-3 promulgated pursuant to the Exchange
Act. Whenever reasonably feasible, Insiders will provide the Committee or
Company with advance notification of such change in beneficial ownership.
     (b) Notice to Insiders and Securities and Exchange Commission. The Company
shall provide notice to any Insider, as well as to the Securities and Exchange
Commission, of any “blackout period,” as defined in Section 306(a)(4) of the
Sarbanes-Oxley Act of 2002, in any case in which Insider is subject to the
requirements of Section 304 of said Act in connection with such “blackout
period.”
9.12 Pre-Clearance Agreement with Brokers
     Notwithstanding anything in the Plan to the contrary, no Shares issued
pursuant to the Plan will be delivered to a broker or dealer that receives such
Shares for the account of an Insider unless and until the broker or dealer
enters into an agreement with the Company whereby such broker or dealer agrees
to report immediately to the Secretary of the Company (or other designated
person) a change in the beneficial ownership of such Shares.
9.13 Successors to Company
     All obligations of the Company under the Plan with respect to Incentive
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect

27



--------------------------------------------------------------------------------



 



purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
9.14 Miscellaneous Provisions
     (a) No Employee, Outside Director, or other person shall have any claim or
right to be granted an Incentive Award under the Plan. Neither the Plan, nor any
action taken hereunder, shall be construed as giving any Employee or Outside
Director any right to be retained in the Employment or other service of the
Company or any Subsidiary.
     (b) The expenses of the Plan shall be borne by the Company.
     (c) By accepting any Incentive Award, each Grantee and each person claiming
by or through him shall be deemed to have indicated his acceptance of the Plan.
9.15 Severability
     In the event that any provision of the Plan shall be held illegal, invalid
or unenforceable for any reason, such provision shall be fully severable, but
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if the illegal, invalid, or unenforceable provision
was not included herein.
9.16 Gender, Tense and Headings
     Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of the Plan.
9.17 Governing Law
     The Plan shall be interpreted, construed and constructed in accordance with
the laws of the State of Delaware without regard to its conflicts of law
provisions, except as may be superseded by applicable laws of the United States.
[Signature page follows.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be duly executed in
its name and on its behalf by its duly authorized officer, effective as of
January 1, 2005.

                  SMITH INTERNATIONAL, INC.  
 
           
 
  By:   /s/ RICHARD E. CHANDLER, JR.    
 
           
 
           
 
  Name:   Richard E. Chandler, Jr.    
 
  Title:   Senior Vice President, General Counsel and Secretary    

29